United States Court of Appeals
              FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 01–5429                            September Term, 2002

                 Filed On: March 26, 2003



           BOCA INVESTERINGS PARTNERSHIP, ET AL.,
                        APPELLEES

                               v.

                 UNITED STATES OF AMERICA,
                        APPELLANT

                          –————
  Before: SENTELLE, HENDERSON and TATEL, Circuit Judges.


                         ORDER
  On consideration of appellees’ unopposed motion to modify
the opinion in this case, it is
   ORDERED that the opinion in the above-captioned case
filed on January 10, 2003, be, and it hereby is, amended as
follows:
       Page 2, line 30, add the following sentence: ‘‘This case
    is remanded to the district court for proceedings consis-
    tent with this opinion.’’
      Page 12, line 5, last sentence now reads: ‘‘Because the
    district court did not find that a legitimate, non-tax
    necessity existed for the formation of the Boca partner-
    ship, and because the evidence of record would not have
    supported such a finding if made, we reverse and remand
                          2

this case to the district court for proceedings consistent
with this opinion.’’

                    Per Curiam
                                    For the Court:
                                    Mark J. Langer, Clerk


                              By:
                                    Michael C. McGrail
                                    Deputy Clerk